DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 01, 2022 has been entered.

Comments Regarding Applicant’s Amendment
The amendments filed November 02, 2022 and December 01, 2022 have been entered.
The objection to the claims due to informalities is withdrawn in response to the amendment to the claims.
With regard to the rejection under 35 U.S.C. § 103, Applicant’s arguments have been fully considered, but are not persuasive for at least the following reasons.  Applicant argues that the prior art does not disclose that the disorders are identified based on a result of the measurement of diameter and the concentration of the trachea and/or the bronchus. Fujisawa’s invention is able to identify bronchomalacia in a subject ([0009]; [0061]).  Kaneko’s invention is able to identify atelectasis, pleural effusion, tumor, cyst and versicular emphysema based on concentration ([0076]).  Taken in combination, these references render this feature obvious.
Applicant’s arguments regarding claims 16-22 have been fully considered, but are deemed to be moot in view of the new grounds of rejection.

Specification
The disclosure is objected to because of the following informalities: in page 13, in line 25, “vale” should read, “value”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP2015-226710A to Fujisawa (submitted by Applicant, hereinafter referred to as “Fujisawa”) in combination with Japanese Patent Publication JP2018-157968A to Kaneko et al. (submitted by Applicant, hereinafter referred to as “Kaneko”), and the article, “Seeing Sleep: Dynamic Imaging of Upper Airway Collapse and Collapsibility in Children” by Nayak et al. (hereinafter referred to as “Nayak”).
As to claim 1, Fujisawa discloses an image analysis apparatus, comprising a hardware processor ([0016]) that:
	analyzes at least one dynamic radio graph formed from a plurality of images acquired by radio graphing dynamics of a subject ([0011]; [0026]; [0052]-[0053]) including a trachea and/or a bronchus ([0030]) to measure a feature amount representing a stenotic state of the trachea and/or the bronchus ([0031]-[0032]), the feature amount including a diameter of the trachea and/or bronchus ([0032]; [0040]; [0068]); and
	estimates the stenotic state and identifies a specific disorder of the trachea and/or the bronchus based on a result of the measurement of the diameter of the trachea and/or the bronchus ([0027]; [0040]-[0041]; [0002]-[0004]; [0009]; [0061]).
	Fujisawa does not disclose the feature amount including a concentration of the trachea and/or bronchus and estimating the stenotic state and a disorder of the trachea and/or the bronchus based on a result of the measurement of the concentration of the trachea and/or the bronchus.  However, this is well known in the art.  For example, Kaneko teaches a feature amount including a concentration of the trachea and/or bronchus ([0075]) and estimating the stenotic state and identifying a specific disorder of the trachea and/or the bronchus based on a result of the measurement of the concentration of the trachea and/or the bronchus ([0075]-[0076]).  Kaneko states that this approach makes it easier to interpret moving medical imaging ([0004]-[0005]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fujisawa’s invention according to Kaneko.
	Fujisawa also does not disclose that the images are two-dimensional images.  However, this is well known in the art, as evidenced by Nayak (section, “Imaging Methods”, second paragraph).  Nayak states that dynamic 2-D imaging of the airway is easily performed (section, “Imaging Methods”, second paragraph).  Further, Nayak states that such imaging is advantageous for studying the anatomy and neurophysiology of the upper airway because it allows for the observation, recording and repetition of experiments in an individual under a controlled situation without radiation or endoscopy (section, “Imaging Methods”, last paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fujisawa’s invention according to Nayak.
As to claim 2, Fujisawa discloses the image analysis apparatus according to claim 1, wherein as the feature amount the hardware processor further measures an area, of a trachea region and/or a bronchus region in the at least one dynamic radiograph ([0031]-[0032]).
As to claim 4, Fujisawa, Kaneko and Nayak render obvious the image analysis apparatus according to claim 1, wherein:
	the at least one dynamic radio graph is acquired by radio graphing the dynamics of the subject including the trachea and/or the bronchus from one direction (Nayak: section, “Imaging Methods”, second paragraph,  the radio graph of the upper airway, which inherently includes the trachea and/or bronchus, is acquired in the sagittal plane).  
	the hardware processor measures the diameter and the concentration of a trachea region and/or a bronchus region from the at least one dynamic radiograph (Fujisawa: [0032]. Kaneko: [0075]). 
As to claim 5, Fujisawa, Kaneko and Nayak render obvious the image analysis apparatus according to claim 1, wherein:
	the at least one dynamic radio graph comprises a plurality of dynamic radio graphs acquired by radio graphing the dynamics of the subject including the trachea and/or the bronchus from two different directions (Nayak: section, “Imaging Methods”, second paragraph, images axial and oblique planes also utilized); and
	the hardware processor measures the diameter of a trachea region and/or a bronchus region in the dynamic radio graphs and measures a concentration from both of the dynamic radio graphs radiographed from the two directions (Fujisawa: [0032]: Kaneko: [0075]).
As to claim 6, Fujisawa, Kaneko and Nayak render obvious the image analysis apparatus according to claim 5, wherein the dynamic radiographs are acquired by radio graphing the subject from the two directions from front and side (Nayak: section, “Imaging Methods”, second paragraph, e.g., midline sagittal and oblique plane, the latter of which can include at least part of the frontal depending on the orientation).
As to claim 7, Fujisawa discloses the image analysis apparatus according to claim 1, wherein the at least one dynamic radio graph is radiographed at a timing including expiration ([0054], one respiratory cycle would include expiration).
As to claim 8, Fujisawa discloses an image analysis apparatus, comprising a hardware processor ([0016]) that:
	analyzes a plurality of two-dimensional images acquired by continuously radio graphing a subject ([0011]; [0026]; [0052]-[0053]) including a trachea and/or a bronchus ([0030]) at a time interval shorter than a respiratory cycle ([0054]) to measure a feature amount representing a stenotic state of the trachea and/or the bronchus ([0031]-[0032]), the feature amount including a diameter of the trachea and/or bronchus ([0032]; [0040]; [0068]); and
	estimates the stenotic state and a disorder of the trachea and/or the bronchus based on a result of the measurement of the diameter of the trachea and/or the bronchus ([0027]; [0040]-[0041]; [0002]-[0004]). 
	Fujisawa does not disclose the feature amount including a concentration of the trachea and/or bronchus and estimating the stenotic state and a disorder of the trachea and/or the bronchus based on a result of the measurement of the concentration of the trachea and/or the bronchus.  However, this is well known in the art.  For example, Kaneko teaches a feature amount including a concentration of the trachea and/or bronchus ([0075]) and estimating the stenotic state and a disorder of the trachea and/or the bronchus based on a result of the measurement of the concentration of the trachea and/or the bronchus ([0075]-[0076]).  Kaneko states that this approach makes it easier to interpret moving medical imaging ([0004]-[0005]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fujisawa’s invention according to Kaneko.
	Fujisawa does not disclose that the images are two-dimensional images.  However, this is well known in the art, as evidenced by Nayak (section, “Imaging Methods”, second paragraph).  Nayak states that dynamic 2-D imaging of the airway is easily performed (section, “Imaging Methods”, second paragraph).  Further, Nayak states that such imaging is advantageous for studying the anatomy and neurophysiology of the upper airway because it allows for the observation, recording and repetition of experiments in an individual under a controlled situation without radiation or endoscopy (section, “Imaging Methods”, last paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fujisawa’s invention according to Nayak.
As to claim 9, Fujisawa discloses an image analysis system, comprising:
	a radiographic imaging apparatus that acquires at least one dynamic radio graph formed from a plurality of images by radio graphing dynamics of a subject including a trachea and/or a bronchus ([0017]); and
	the image analysis apparatus according to claim 1 (see discussion above for claim 1).
	As stated previously,  Fujisawa does not disclose that the images are two-dimensional images.  However, this is well known in the art, as evidenced by Nayak (section, “Imaging Methods”, second paragraph).  Nayak states that dynamic 2-D imaging of the airway is easily performed (section, “Imaging Methods”, second paragraph).  Further, Nayak states that such imaging is advantageous for studying the anatomy and neurophysiology of the upper airway because it allows for the observation, recording and repetition of experiments in an individual under a controlled situation without radiation or endoscopy (section, “Imaging Methods”, last paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Fujisawa’s invention according to Nayak.
Regarding claim 10, see the discussions above for claims 9 and 8.
As to claim 11, see the discussion above for claim 1.  Fujisawa discloses a computer running a program ([0016]), in which a non-transitory storage medium storing a program is inherent.
As to claim 12, Fujisawa, Kaneko and Nayak render obvious the image analysis apparatus according to claim 1, wherein the stenotic state is estimated and a disorder of the trachea and/or the bronchus is identified based on a change rate of the feature amount (Fujisawa: [0065]; Kaneko: [0075]).
As to claim 13, Fujisawa, Kaneko and Nayak render obvious the image analysis apparatus according to claim 12, wherein the change rate of the feature amount based on (FAmax-FAmin)/FAmax, where FAmax is a maximum value of the feature amount in the plurality of two-dimensional images and FAmin is a minimum value of the feature amount in the plurality of two-dimensional images (Fujisawa: [0066]).
As to claim 14, Fujisawa, Kaneko and Nayak render obvious the image analysis apparatus according to claim 1, wherein the stenotic state and a disorder of the trachea and/or the bronchus are estimated based on a change rate of the feature amount and whether the feature amount is expanded (Fujisawa: [0065], [0068]).
As to claim 15, Fujisawa, Kaneko and Nayak render obvious the image analysis apparatus according to claim 14, wherein the change rate of the feature amount based on (FAmax-FAmin)/FAmax, where FAmax is a maximum value of the feature amount in the plurality of two-dimensional images and FAmin is a minimum value of the feature amount in the plurality of two-dimensional images (Fujisawa: [0066]).

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in combination with Kaneko, Nayak and the article, “Tracheobronchomalacia and Excessive Dynamic Airway Collapse” by Murgu et al. (of record, hereinafter referred to as “Murgu”).
As to claim 16, Fujisawa, Kaneko and Nayak render obvious the image analysis apparatus according to claim 1, wherein the at least one dynamic radiograph is acquired by radiographing the subject from a side view of the subject, the stenotic state is estimated based on a change rate of the diameter, and the specific disorder is identified based on at least one of whether the diameter is expanded, the change rate of the concentration, and whether the concentration is increased (Fujisawa: [0068]; Kaneko: [0075]; Nayak teaches imaging the front and side (Nayak: section, "Imaging Methods", second paragraph, e.g., midline sagittal and oblique plane, the latter of which can include at least part of the front depending on the orientation).).  None of Fujisawa, Kaneko and Nayak teach the specific disorder as one of tracheobronchomalacia (saber-sheath type), tracheobronchomalacia (crescent type), tracheobronchomalacia (circumferential type), and excessive dynamic airway collapse.  However, these are well known types of disorders, as described by Murgu (Fig.1).  Since Fujisawa’s teaching is relevant to trachea and bronchomalacia ([0009]), and Kaneko’s teaching is relevant to respiratory tract contraction ([0076], i.e., collapse), it would have been obvious to one of ordinary skill in the art to utilize the combination in the identification of a well-known tracheal/bronchial/respiratory tract disorder as described by Murgu.  
As to claim 17, Fujisawa, Kaneko and Nayak render obvious the image analysis apparatus according to claim 1, wherein the at least one dynamic radiograph is acquired by radiographing the subject from a front view of the subject, the stenotic state is estimated based on a change rate of the concentration, and the specific disorder is identified based on at least one of whether the concentration is increased, the change rate of the diameter, and whether the diameter is expanded (Kaneko: [0075]; Fujisawa [0068]; Nayak teaches imaging the front and side (Nayak: section, "Imaging Methods", second paragraph, e.g., midline sagittal and oblique plane, the latter of which can include at least part of the frontal depending on the orientation).).  None of Fujisawa, Kaneko and Nayak teach the specific disorder as one of tracheobronchomalacia (saber-sheath type), tracheobronchomalacia (crescent type), tracheobronchomalacia (circumferential type), and excessive dynamic airway collapse.  However, these are well known types of disorders, as described by Murgu (Fig.1).  Since Fujisawa’s teaching is relevant to trachea and bronchomalacia ([0009]), and Kaneko’s teaching is relevant to respiratory tract contraction ([0076], i.e., collapse), it would have been obvious to one of ordinary skill in the art to utilize the combination in the identification of a well-known tracheal/bronchial/respiratory tract disorder as described by Murgu.  
As to claim 18, Fujisawa, Kaneko and Nayak render obvious the image analysis apparatus according to claim 1, wherein the at least one dynamic radiograph is acquired by radiographing the subject from a front view and a side view of the subject, the stenotic state is estimated based on a change rate of the diameter in the side view, and the specific disorder is identified based on at least one of whether the diameter in the side view is expanded, the change rate of the diameter in the front view, and whether the diameter in the front view is expanded (Fujisawa [0068]; Nayak teaches imaging the front and side (Nayak: section, "Imaging Methods", second paragraph, e.g., midline sagittal and oblique plane, the latter of which can include at least part of the frontal depending on the orientation).).  None of Fujisawa, Kaneko and Nayak teach the specific disorder as one of tracheobronchomalacia (saber-sheath type), tracheobronchomalacia (crescent type), tracheobronchomalacia (circumferential type), and excessive dynamic airway collapse.  However, these are well known types of disorders, as described by Murgu (Fig.1).  Since Fujisawa’s teaching is relevant to trachea and bronchomalacia ([0009]), and Kaneko’s teaching is relevant to respiratory tract contraction ([0076], i.e., collapse), it would have been obvious to one of ordinary skill in the art to utilize the combination in the identification of a well-known tracheal/bronchial/respiratory tract disorder as described by Murgu.
As to claim 19, Fujisawa, Kaneko and Nayak render obvious the image analysis apparatus according to claim 1, wherein the at least one dynamic radiograph is acquired by radiographing the subject from a front view and a side view of the subject, the hardware processor further measures a sectional area of a trachea region and/or a bronchus region, the stenotic state is estimated based on a change rate of the sectional area, and the specific disorder is identified based on at least one of whether the diameter in the side view is expanded, the change rate of the diameter in the front view, and whether the diameter in the front view is expanded (Fujisawa [0068]; Nayak teaches imaging the front and side (Nayak: section, "Imaging Methods", second paragraph, e.g., midline sagittal and oblique plane, the latter of which can include at least part of the frontal depending on the orientation).).  None of Fujisawa, Kaneko and Nayak teach the specific disorder as one of tracheobronchomalacia (saber-sheath type), tracheobronchomalacia (crescent type), tracheobronchomalacia (circumferential type), and excessive dynamic airway collapse.  However, these are well known types of disorders, as described by Murgu (Fig.1).  Since Fujisawa’s teaching is relevant to trachea and bronchomalacia ([0009]), and Kaneko’s teaching is relevant to respiratory tract contraction ([0076], i.e., collapse), it would have been obvious to one of ordinary skill in the art to utilize the combination in the identification of a well-known tracheal/bronchial/respiratory tract disorder as described by Murgu.  
As to claim 20, Fujisawa, Kaneko and Nayak render obvious the image analysis apparatus according to claims 1, but none of Fujisawa, Kaneko and Nayak teach wherein the specific disorder is selected from a group of disorders consisting of tracheobronchomalacia (saber-sheath type), tracheobronchomalacia (crescent type), tracheobronchomalacia (circumferential type), and excessive dynamic airway collapse.  However, these are well known types of disorders, as described by Murgu (Fig.1).  Since Fujisawa’s teaching is relevant to trachea and bronchomalacia ([0009]), and Kaneko’s teaching is relevant to respiratory tract contraction ([0076], i.e., collapse), it would have been obvious to one of ordinary skill in the art to utilize the combination in the identification of a well-known tracheal/bronchial/respiratory tract disorder as described by Murgu.
Regarding claims 21 and 22, see the discussion above for claim 20.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665